UNITED STATES DISTRICT COURT

 

In re Terrorist Attacks on September 11, 2001

 

 

 

 

This document relates to:

  
  

Ashton et al. v. al Qaeda Islamic Army, et al., 02-cv-6977 (GBD)(SN)
Parker, et al. v. Islamic Republic of Iran, 18-cv-11416 (GBD)(SN)

pees) ORDER OF FINAL JUDGMENT

Upon consideration of the evidence and arguments submitted by the Parker
Plaintiffs in the above-captioned action, and the Judgment by Default against Defendant Islamic
Republic of Iran (“Iran”) against whom liability default was entered on August 31, 2015 (ECF
No. 3014), together with the entire record in this case, it is hereby;

ORDERED that service of process was effectuated upon the Iran Defendants in
accordance with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for
agencies and instrumentalities of sovereign defendants; and it is

ORDERED that the Parker Plaintiffs identified in the attached Exhibit A are awarded
compensatory damages for their decedents’ conscious pain and suffering as set forth in Exhibit
A; and it is

ORDERED that the Parker Plaintiffs identified in the attached Exhibit A are awarded
prejudgment interest of 4.96% per annum, compounded annually, running from September 11,
2001 until the date of Judgment; and it is

ORDERED that the Parker Plaintiffs may submit applications seeking economic losses

or punitive damages at a later date consistent with future rulings of this Court.

 
Dated: New York, New York
January _, 2020 SO ORDERED:

JAN 0.7 2020, OK aay 2 Dire

GEORGE B-PANIELS
D STATES DISTRICT JUDGE

 

 

 

 
 

<—
fa
md
a
om
—
a
eo

 
 

 

$2000 101 Gnd

$2,000,000 00

 

 

$2,000,000 00

$2000 01s 1D

 

 

Seuss

 

s

 

Drew id

 

 

 

 
